DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on 09/19/2022 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to the current claim amendments.

Drawings
The drawings were received on 09/19/2022.  These drawings are unacceptable as they appear to be the same drawings with the same issues as the original drawings. As such drawings submitted on 09/11/2019 are still the only entered drawings and the following objections still apply.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1 reference numeral 124.
Figure 11a reference numeral 403
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 Reference character “265” has been used to designate both a 1st shell portion in Fig. 2a and a spacer in Fig. 2b
Reference characters "260" and "238" have both been used to designate the spacer in figure 3.  
Reference number “260” has been used to designate a spacer in Fig. 2b and a whole in the arch member in Fig. 6.
Reference number “233” has been used to designate a spacer in Fig. 2b and a hole in the arch member in Fig. 6.
Reference number “248” has been used to designate a spacer in Fig. 2b and a whole in the arch member in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arch member…to provide at least some of a force needed” in independent claim 1, and subsequently in claims 3, 4, 6, and 9 and “second arch member coupled to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first arch member" in 5-6 and “the at least one spacer” in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation of “wherein the spacer” in line 12, however it is unclear if this “the spacer” is further modifying the “one or two spacers” from line 4 or “the at least one spacer” from line 9. For purposes of examination the “at least one spacer” and any subsequent “the spacer” will be deemed to read on either the “one or two spacers” from line 5-6.
Claim 2 recites the limitation of “a first spacer is disposed on the second surface”, which renders the claim indefinite as to whether the limitation is to an independent new first spacer or is meant to further limit the location of one of the “one or two spacers” from claim 1. For purposes of examination prior art with either interpretation will be deemed to provide for the claim limitation. 
Claim 4 recites the limitation of “wherein the first arch member is coupled to a first spacer”, which rendered the claim indefinite as claim 4 depends upon claim 1 which recites both “one or two spacers” in line 4 and “at least one spacer” in line 9 and as such is its unclear which spacer is meant to be the first spacer. For purposes of examination any prior art where the first arch member is attached to at least one spacer will be deemed to provide for the claim limitation.
Claim 6 recites the limitation of “wherein a first arch member overlaps at least a portion of the second surface” in line 1, however claim 1 already recites “a first arch member coupled to the at least one spacer” and thus the claim is rendered unclear as to whether applicant intends to add an additional independent element of “a first arch member that overlaps a portion of the second surface” to the already established element of “a first arch member coupled to the at least one spacer” or is further modifying the same “first arch member” from claim 1 to also  “overlap”. For purposes of examination any prior art providing either arrangement will be deemed to provide for the claim limitation.
Claim 9 recites the limitation of “the shell” in lines 2, 3, and 4. Claim 9 depends upon claim 8, which recites “a second polymeric shell” and ultimately claim 1, which recites “a first polymeric shell”, and as such the claim unclear and indefinite as not defining with shell is being further limited, the firs or the second. For purposes of examination any prior art where either a first or second shell provides for the recited overlay will be deemed to provide for the claim limitation.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2011/0129786).
Regarding claim 1,  Chun discloses a dental appliance (title and abstract) having a first polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth the shell having occlusal, lingual, and facial surfaces (Figs. 1/4  element 101 having occlusal, lingual, and facial surfaces);
a first arch member coupled to at least one spacer (Figs. 2/4 spacers element 103)  and configured to provide at least some of a force needed, in cooperation with one or two spacers, to rotate one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 1 arch member element 102, Applicant discloses the arch member as comprising a component that can have a particular height, have bends,  be ribbon shaped , or wire-like on page 13, .  Chun discloses an arch member for the function claimed as being an arch wire in paragraph [0008] all.  Because both applicant’s disclosure and Chun disclose the arch member for providing at least some of the force needed for moving teeth as a wire for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the archwire of Chun would be functionally equivalent structure, paragraph [0035] lines 16-24 disclosing the wire member providing rotation and would be attached to cause the rotation through the spacers 103 via the clamping slot 503 in the spacer in fig. 5b/c),
the one or two spacers coupled to the first polymeric shell portion (Figs. 2/4 spacers element 103) wherein at least a first spacer provides an unfilled gap formed between at least an inner surface of a first arch member and an outer surface of the first polymeric shell portion(fig. 1 gap between inner surface of element 102 and an outer surface of 101), wherein the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 1 arch member element 102 having a gap to allow movement without interference, paragraph [0029] lines 5-19 disclosing the spacers 103 couple the wire 102 to the tray 101 lingual side such that the wire is only partially infused with the tray via the spacers thus forming the gap where not infused),
wherein the spacer is integrally formed with or directly adhered to the first arch member (paragraph [0029] the spacer 103 being directly adhered by infusion to the tray and to the arch member), and wherein the first arch member does not overlay at least one of the occlusal, lingual and facial surfaces of the shell (Fig. 1 the arch member 103 does not overlay the facial or occlusal surfaces of the shell 101).
Regarding claim 2, Chun further discloses where the first polymeric shell portion has a first surface having a first surface area defined by the one or more cavities (fig. 2/4 inside surface of element 101) and a second surface opposite the first surface and having a second surface area (Fig. 1/4 outside surface of element 101), wherein a first spacer of the one or two spacers is disposed on the second surface (Fig. 1/4 element 103 disposed on the second/outer surface).
Regarding claim 4, Chun further discloses a second spacer coupled to the first polymeric shell portion (Fig. 2 showing at least 4 spacers 103 thus a first and a second spacer attached to the polymeric shell 101) and wherein the first arch member is coupled to a first spacer (Fig. 2 element 102 is coupled to all the spacers 103 and thus would be connected to a first of the spacers).
Regarding claim 5, Chun further discloses a second arch member coupled to the first polymeric shell portion (Fig. 7 element 701 being a second arch member, Applicant discloses the second arch member as comprising a component that can have bends, have a particular height, be ribbon shaped , or wire-like on page 13.  Chun discloses a second arch member for the function of being coupled the first polymeric shell as claimed as being a ramp in paragraph [0058] all thus having a particular height.  Because both applicant’s disclosure and Chun disclose the second arch member for being coupled to the polymeric shell, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the ramps of Chun would be functionally equivalent structure).
 Regarding claim 6, Chun further discloses wherein a first arch member overlaps at least a portion of the second surface opposite the first surface (Fig. 1 element 102 overlaps a portion of the  outer/second surface of element 101), wherein the first surface contacts at least a portion of an occlusal surface of the one or more teeth (Figs. 1 and 4 showing the inner/first surface of element 101 contacting the occlusal surface of one or more teeth).
Regarding claim 7, Chun further discloses wherein the overlap excludes a surface of the first polymeric shell portion corresponding to a facial surface of a tooth (Fig. 1 overlapping first arch member 102 does not overlap shell that corresponds to the facial surface of a tooth).
Regarding claim 10, Chun further discloses where the gap has a non-uniform thickness/width (Fig. 1 the gap between element 102 and the outer/second surface of 101 varies based on the bend of 102 and the second surface following the non-uniform pattern of teeth such as at interproximal sections).
Claims 1-4, 6, 7, and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe et al. (US 2015/0182305 A1).
Regarding claim 1,  Lowe discloses a dental appliance (title and abstract) having a first polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth the shell having occlusal, lingual, and facial surfaces (Figs. 3, 6a-7c  element 10 having occlusal, lingual, and facial surfaces, paragraph [0026] lines 1-2 polymeric disclose by the Invisalign tm clear aligners);
a first arch member coupled to at least one spacer (Figs. 6a spacers elements 610, Fig. 7c element 760)  and configured to provide at least some of a force needed, in cooperation with one or two spacers, to rotate one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 3, 6a-7c arch member elements 600 etc. , Applicant discloses the arch member as comprising a component that can have a particular height, have bends,  be ribbon shaped , or wire-like on page 13. Lowe discloses an arch member for the function claimed as being a ribbon/strip in paragraph [0035] all.  Because both applicant’s disclosure and Lowe disclose the arch member for providing at least some of the force needed for moving teeth as a ribbon/strip for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the ribbon/strip of Lowe would be functionally equivalent structure, paragraph [0016]-[0026] all disclosing the arch member providing force that would be needed for correcting rotation of teeth and would be attached to cause the rotation through the spacers 610,760 to the shell),
the one or two spacers coupled to the first polymeric shell portion (Fig. 6a-7c when element 600 is attached to the shell 10 via the spacers 610, 730, or 760 then the spacer would be thus coupled to the shell too) wherein at least a first spacer provides an unfilled gap formed between at least an inner surface of a first arch member and an outer surface of the first polymeric shell portion(figs. 6a-7c a gap between inner or bottom surface of element 600/700 and an outer surface of 10), wherein the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 6a-7c arch member element 600/700 would maintain a gap to allow movement of the shell to allow remodeling. Further the arch member disclosed in some embodiments as being flexible and thus also would not cause interference paragraph [0035] all),
wherein the spacer is integrally formed with or directly adhered to the first arch member (Fig. 6a-7c elements 610, 730, or 760 are integrally formed with/in the arch member), and wherein the first arch member does not overlay at least one of the occlusal, lingual and facial surfaces of the shell (Fig. 6a-7c the arch member 600 does not overlay the facial or lingual surface, element 780 does not overlay the occlusal and facial surfaces of the shell 10).
Regarding claim 2, Lowe further discloses where the first polymeric shell portion has a first surface having a first surface area defined by the one or more cavities (fig. 6a-7c inside surface of element 10) and a second surface opposite the first surface and having a second surface area (Fig. 6a-7c outside surface of element 10), wherein a first spacer of the one or two spacers is disposed on the second surface (Fig. 6a-7c elements 610, 730, and 760 disposed on the second/outer surface when connected).
Regarding claim 3, Lowe further discloses where the first arch member overlays at least 5% of the second surface area of the first polymeric shell portion (Fig. 6a-7c showing the member overlaying at least a third of the second surfaces, the occlusal surface or lingual surface and thus greater than 5%).
Regarding claim 4, Lowe further discloses a second spacer coupled to the first polymeric shell portion (Fig. 6a, 7b showing at least 3 spacers 610, 730 thus a first and a second spacer attached to the polymeric shell 10 when connected) and wherein the first arch member is coupled to a first spacer (Fig. 6a/7b elements 600 are coupled to all the spacers elements 610 and 730  and thus would be connected to a first of the spacers).
Regarding claim 6, Lowe further discloses wherein a first arch member overlaps at least a portion of the second surface opposite the first surface (Fig. 6a-7c element 600, 780 overlaps a portion of the  outer/second surface of element 10), wherein the first surface contacts at least a portion of an occlusal surface of the one or more teeth (Figs. 6a-7c the inner/first surface of element 10 contacting the occlusal surface of one or more teeth).
Regarding claim 7, Lowe further discloses wherein the overlap excludes a surface of the first polymeric shell portion corresponding to a facial surface of a tooth (Figs. 6a-7c overlapping first arch members 600, 780 does not overlap shell that corresponds to the facial surface of a tooth).
Regarding claim 10, Lowe further discloses where the gap has a non-uniform thickness/width (Figs. 6a-7c the gap between elements 600/780 and the outer/second surface of 10 varies based on the flatness of the member and the second surface following the non-uniform pattern of teeth such as at interproximal sections).
Claims 1, 2, 4, 5, and 8-10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopelman et al. (US 2015/0216627 A1).
Regarding claim 1,  Kopelman discloses a dental appliance (title and abstract) having a first polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth the shell having occlusal, lingual, and facial surfaces (Figs. 8a-c element 806, Fig. 23a/b element 2304a or b or c having occlusal, lingual, and facial surfaces, paragraph [0104] lines 1-8 polymeric shells);
a first arch member coupled to at least one spacer (Fig. 8h/I member element 810/870 and spacers elements 878, Fig. 8a-c elements 810 being located where 870 connect, paragraph [0132]-[0134],)  and configured to provide at least some of a force needed, in cooperation with one or two spacers, to rotate one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 8h/8I elements 870, in Fig. 23a/b element 2306a or b , Applicant discloses the arch member as comprising a component that can have a particular height, have bends, be ribbon shaped , or wire-like on page 13. Kopelman discloses an arch member for the function claimed as being a ribbon/strip in paragraph [0133] all.  Because both applicant’s disclosure and Kopelman disclose the arch member for providing at least some of the force needed for moving teeth for performing the same function, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the arch members of Kopelman would be functionally equivalent structure, paragraph [0112] all disclosing the arch member providing force that would be needed for correcting rotation of teeth and would be attached to cause the rotation through the spacers 878 to the shell 2304a-c or 806),
the one or two spacers coupled to the first polymeric shell portion (Fig. 8h/8i when element 870 is attached to the shell 806/2300 via the spacers 878 then the spacer would be thus coupled to the shell too) wherein at least a first spacer provides an unfilled gap formed between at least an inner surface of a first arch member and an outer surface of the first polymeric shell portion(figs. 8h/8i showing they are raise up member element 872/876 from and form a gap underneath), wherein the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 8i showing the gap which would allow movement of the shell to allow remodeling),
wherein the spacer is integrally formed with or directly adhered to the first arch member (Fig. Fig. 8h/8i elements 878 are integrally formed with/in the arch member 870), and wherein the first arch member does not overlay at least one of the occlusal, lingual and facial surfaces of the shell (Fig. 8a-8c the a single arch member 870/810 would only overlay either the facial or lingual surface, Fig. 23a/b/c/d element 2306a only overlays the facial surface).
Regarding claim 2, Kopelman further discloses where the first polymeric shell portion has a first surface having a first surface area defined by the one or more cavities (fig. 8a-c, Fig. 23a-d inside surface of element 806 or 2304a) and a second surface opposite the first surface and having a second surface area (fig. 8a-c, Fig. 23a-d outside surface of element 806 or 2304a), wherein a first spacer of the one or two spacers is disposed on the second surface (fig. 8a-c, Fig. 23a-d inside surface of one of element 810 or 2306a disposed on the second/outer surface when connected).
Regarding claim 4, Kopelman further discloses a second spacer coupled to the first polymeric shell portion (Fig. 8a-c, Fig. 8h/8i showing at least 2 spacers 878 and two members 810 thus a first and a second spacer attached to the polymeric shell 806 when connected, Fig.23c/d element 2306a having a first spacer connected to 2304a and 2308a having a second spacer attached to shell 2304a ) and wherein the first arch member is coupled to a first spacer (Fig. 8a-8c one of member 810 are coupled to a first spacers element 878  and thus would be connected to a first of the spacers, Fig. 23c/d element 2306a or 2308a either being a first or second member would have a first spacer connected to shell 2304a).
Regarding claim 5, Kopelman further discloses a second arch member coupled to the first polymeric shell portion (Fig. 8a-c showing up to the arch members and thus a second arch member, Fig. 23c/d showing up to four separate members thus a second arch member is included. Applicant discloses the second arch member as comprising a component that can have bends, have a particular height, be ribbon shaped , or wire-like on page 13.  Kopelman discloses a second arch member for the function of being coupled the first polymeric shell as claimed as being a member in paragraph [0133] all thus being a member connected to the shell  Because both applicant’s disclosure and Kopelman disclose the second arch member for being coupled to the polymeric shell, the structures are considered to be identical structures under the 112f analysis.  Should applicant disagree the structures are identical, examiner maintains the elastic members of Kopelman would be functionally equivalent structure).
Regarding claim 8, Kopelman further discloses a second polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth (Fig. 8a-c element 808, Fig. 23c/d element 2304b or 2304c), wherein the second polymeric shell portion has a first surface defined by the one or more cavities, and a second surface opposite the first surface (Fig. 8a-c and 23c/d showing an inner/first surface forming a cavity for the tooth and an outside/second surface opposite the first/inner surface).
Regarding claim 9, Kopelman further discloses wherein the first arch member only overlays one of the following: at least one of a facial or lingual surfaces of the shell (Fig. 8a-c element 810, Fig. 23c/d elements 2306a or 2308a each only overlay either a facial or lingual surface).
Regarding claim 10, Kopelman further discloses where the gap has a non-uniform thickness/width (Figs. 8a-c, 23c/d the gap between elements 810 or 2308a/2306a and the outer/second surface of 806 or 2304a varies based on the flatness of the member and the second surface following the non-uniform pattern of teeth such as at interproximal sections, such as is clear in the occlusal view of fig. 23d).
the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 5g element 592 holds member element 594 away from the surface of the shell 591 and allows the prescribed tooth movement thereby).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        12/09/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772